Order entered January 25, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00249-CR

                              OCTAVIO PUENTE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F16-55240-K

                                         ORDER
         Based on the Court’s opinion of this date, we GRANT the October 29, 2018 motion of

Lawrence B. Mitchell for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Lawrence B. Mitchell as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Octavio Puente, TDCJ No. 02186337, Coffield Unit, 2661 FM 2054, Tennessee Colony, Texas,

75884.

                                                    /s/   LESLIE OSBORNE
                                                          JUSTICE